Citation Nr: 0025931	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-10 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a right thigh 
disorder.

4.  Entitlement to an increased rating for right ankle 
sprain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1985 and also had two months and 28 days of prior 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which denied service connection for pelvic 
inflammatory disease, right hip injury including muscle 
strain with right thigh pain, and right knee injury, and 
denied a rating in excess of 10 percent for the right ankle 
disability.  In July 1997, the Board remanded the case for 
further development.  The veteran moved to Oregon and her 
claims file was transferred to the RO in Portland.  In rating 
decision of December 1999, service connection was granted for 
history of chronic pelvic inflammatory disease and special 
monthly compensation based on loss of use of a creative organ 
was awarded.


FINDINGS OF FACT

1.  The claim for service connection for a right knee 
disorder is not plausible.

2.  The claim for service connection for a right hip disorder 
is not plausible.

3.  The claim for service connection for a right thigh 
disorder is not plausible.

4.  The right ankle sprain is manifested by limitation of 
motion, painful motion, instability, fatigue and problems of 
coordination, with flare-ups of symptoms.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right knee 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for service connection for a right hip disorder 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for a right thigh 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  A 20 percent rating for right ankle sprain is warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5020, 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Right Knee, Hip and Thigh

Service connection for disease or disability may be granted 
when the evidence reflects that the disease or disability was 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

The threshold matter to be considered is whether the veteran 
has submitted well-grounded claims for service connection.  A 
person who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a).  A well-grounded claim as one that is 
plausible; a claim that is meritorious on its own or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current 

disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service disease or injury and the current disability.  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Epps v. Brown, 9 Vet. App. 341, 343-344 (1996).  For 
the purpose of determining whether a claim is well grounded, 
the credibility of the evidence is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69, 75 (1995).

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  An allegation that a 
disorder is service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  Epps v. Gober, 126 F.3d at 1469.  This burden 
may not be met merely by presenting lay testimony, as lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the claim for service connection for a 
right knee disorder is not well grounded.  Although the 
service medical records show that the veteran sustained a 
right knee strain in June 1983, there is no evidence that 
this injury resulted in any chronic residuals.  In statements 
and sworn testimony, the veteran contends that she hurt her 
right knee at the same time that she sprained her right 
ankle.  However, the service medical records do not show any 
right knee disorder at the time she sprained her right ankle.  
The VA examination report dated in March 1993, the private 
examination report dated in July 1995, private treatment 
records, and the VA examination report dated in January 1998 
show that the veteran has a 

right knee disorder.  However, none of the physicians relates 
any current right knee disorder to service.  Moreover, the 
physician at the January 1998 VA examination provided a 
medical opinion that the veteran's present symptoms with 
regard to his right knee probably do not relate to the 1983 
injury.  

The veteran has contended that her current right knee 
disorder is due to an injury in service.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  The record does not show 
that the veteran possesses any medical expertise and her lay 
assertions to the effect of a medical nexus between her 
current right knee disorder and service have no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no evidence of a medical nexus between the veteran's 
current right knee disorder and service.  Therefore, the 
claim is not well grounded and must be denied.

The Board finds that the claims for service connection for 
right hip and right thigh disorders are not well grounded.  
Although the service medical records show that in July 1982, 
the veteran complained of a "knot" in her right thigh, no 
diagnosis of a right thigh disorder was rendered.  The 
remainder of the service medical records is negative for any 
complaints of, treatment for, or diagnosis of a right thigh 
or right hip disorder.  Accordingly, there is insufficient 
evidence of in-service occurrence or aggravation of a disease 
or injury involving the right thigh or right hip.  Moreover, 
the evidence of record does not contain medical evidence of a 
nexus between an in-service disease or injury and the any 
current right hip or right thigh disability.

At the hearing in July 1995, the veteran indicated that she 
was treated for a hip disorder in service.  She also stated 
that she currently experienced sharp, radiating pain in her 
hip, and indicated that her current right hip disorder was 
due to injury in service.  However, her lay assertions to the 
effect of a medical nexus between a current right hip 
disorder and service have no probative value.  See Espiritu, 
2 Vet. App. 492 (1992).

There is no evidence of a medical nexus between a current 
right hip or right thigh disorder and service.  Therefore, 
the claims are not well grounded and must be denied.

II.  Increased Rating for Right Ankle Sprain

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the issue 
on appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. § 5107(a).

The service medical records show that the veteran sprained 
her right ankle during service and had residual right ankle 
disorder.  In rating decision of January 1985, service 
connection for right ankle strain was granted and a 
noncompensable rating was assigned from January 5, 1985, 
pursuant to Diagnostic Code 5271.  In December 1992, the 
veteran filed a claim for an increased rating.  In rating 
decision of November 1994, a 10 percent was awarded from 
December 10, 1992, under Diagnostic Code 5271.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. § Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations 

include 38 C.F.R. §§ 4.1 and 4.2 (1999) which require the 
evaluation of the complete medical history of the claimant's 
condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. §§ 
4.45, 4.59.

Moderate limited motion of the ankle is considered 10 percent 
disabling and marked limited motion of the ankle is 
considered 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Synovitis is rated on limitation of 
motion of the affected part, as arthritis, degenerative.  
38 C.F.R. § 4.71a, Diagnostic Code 5020.

The evidence show that the veteran sprained or strained her 
ankle in service in August 1984.  In November 1984, she 
continued to have right ankle pain.  

A VA examination report dated in March 1993 notes no swelling 
or deformity of the right ankle.  There was tenderness of the 
right foot tendon.  Plantar flexion was to 30 degrees with 
pain; dorsal flexion was to 10 degrees with pain.  X-rays of 
the right ankle appeared normal.  The diagnosis was history 
of injury to right leg in 1984 with sprain of right ankle, 
with limited, painful range of motion of right ankle.  

At a hearing before a hearing officer at the RO in July 1995, 
the veteran stated that her right ankle was painful and had 
less movement in it.  She testified that she was not able to 
walk as much as before and the ankle was very painful when 
she drove.

A private medical examination report dated in July 1995 shows 
that the right ankle had no swelling but was tender along the 
lateral aspect of the ligamentous complex.  On stressing of 
the lateral collateral ligaments, increased excursion was 
appreciated on the right compared to the left ankle.  There 
was weakness of the tibialis posterior, tibialis anterior as 
well as of the peroneals.  The diagnosis was lateral 
instability of the right ankle.

At a VA orthopedic examination in January 1998, the veteran 
reported that the right ankle had chronic pain and sprained 
somewhat easily.  On examination, there was some mild limping 
with right lower extremity, especially relating to the knee 
and ankle.  Range of motion of the right ankle was 
dorsiflexion to 15 degrees and plantar flexion to 50 degrees.  
The examiner noted that the right ankle was painful with 
movement.  There was generalized tenderness of the right 
ankle.  The lateral ankle ligaments were slightly deficient 
on palpation of the right ankle.  The examiner noted that the 
veteran had recent had x-rays taken by private doctors and by 
the VA in Wyoming.  No current x-rays were ordered.  The 
examiner noted that 

x-rays of the right ankle in 1993 were normal.  The 
assessment was right ankle with continued pain and 
instability diagnosed as chronic synovitis secondary to easy 
spraining secondary to ligament laxity.

Normal range of motion of the ankle is 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (1999).

The Board finds that, although the evidence does not show 
that the veteran has marked limited motion of the right 
ankle, she has moderate limitation of motion with pain, 
functional impairment, fatigue, problems with coordination, 
lateral instability, and chronic synovitis.  Accordingly, a 
20 percent rating is more reflective of the level of 
disability.  See 38 C.F.R. §§ 4.7, 4.40, 4.45.

The veteran's representative has correctly pointed out that 
the VA examiner at the January 1998 examination did not have 
x-rays taken of the veteran's right ankle, as directed in the 
July 1997 Board remand.  The representative argues that 
another remand is necessary for x-rays to be taken to 
determine if the veteran currently has arthritis because if 
she has developed arthritis, she would be entitled to a 
separate rating.  The Board acknowledges that a remand is 
usually in order where its directives have not been complied 
with on remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  In this case, however, a remand is unnecessary 
because a 20 percent rating is the highest schedular rating 
assignable under the pertinent diagnostic codes.  The 
evidence does not show that the veteran has ankylosis of the 
right ankle and a rating in excess of 20 percent is not 
warranted under Diagnostic Code 5270.  A diagnosis has been 
rendered of synovitis of the right ankle.  However, synovitis 
is rated on limitation of motion of the affected part, which 
is Diagnostic Code 5271.  Even if x-rays showed current 
arthritis, the veteran would be rated for limitation of 
motion of the right ankle and a rating in excess of 20 
percent is not provided.  See Diagnostic Codes 5003, 5271.  
In addition, based on the above noted provisions of 
Diagnostic Code 5003, even if x-rays showed arthritis the 
veteran would not be entitled to separate ratings under 
Diagnostic Codes 5003 (degenerative arthritis) and 5271 
(limitation of motion of ankle).


ORDER

The claim for service connection for a right knee disorder is 
denied.

The claim for service connection for a right hip disorder is 
denied.

The claim for service connection for a right thigh disorder 
is denied.

A 20 percent rating for the right ankle sprain is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 10 -


- 5 -


